     Case 2:17-cr-00661-DMG Document 1096 Filed 06/24/21 Page 1 of 20 Page ID #:22475



 1     TRACY L. WILKISON
       Acting United States Attorney
 2     SCOTT M. GARRINGER
       Assistant United States Attorney
 3     Chief, Criminal Division
       KRISTEN A. WILLIAMS (Cal. Bar No. 263594)
 4     Deputy Chief, Major Frauds Section
       CATHY J. OSTILLER (Cal. Bar No. 174582)
 5     Senior Litigation Counsel
       ALEXANDER C.K. WYMAN (Cal. Bar No. 295339)
 6     Assistant United States Attorneys
       Major Frauds Section
 7          1100 United States Courthouse
            312 North Spring Street
 8          Los Angeles, California 90012
            Telephone: (213) 894-0526/6159/2435
 9          Facsimile: (213) 894-6269
            E-mail:    Kristen.Williams@usdoj.gov
10                     Cathy.Ostiller@usdoj.gov
                       Alex.Wyman@usdoj.gov
11
       Attorneys for Plaintiff
12     UNITED STATES OF AMERICA

13                              UNITED STATES DISTRICT COURT

14                       FOR THE CENTRAL DISTRICT OF CALIFORNIA

15     UNITED STATES OF AMERICA,                No. CR 17-00661(A)-DMG

16                Plaintiff,                    GOVERNMENT’S OPPOSITION TO
                                                DEFENDANT MIRALI ZARRABI, M.D.’S
17                      v.                      IN CAMERA AND UNDER SEAL
                                                APPLICATION FOR PRESUMED SUBPOENAS
18     JULIAN OMIDI,                            DUCES TECUM; DECLARATION OF CATHY
         aka “Combiz Omidi,”                    J. OSTILLER IN SUPPORT THEREOF
19       aka “Combiz Julian Omidi,”
         aka “Kambiz Omidi,”
20       aka “Kambiz Beniamia Omidi,”
         aka “Ben Omidi,”
21     SURGERY CENTER MANAGEMENT, LLC,
       and
22     MIRALI ZARRABI, M.D.,
         aka “Mirali Akba Ghandchi
23            Zarrabi,”
         aka “M.A. Ghandchi Zarrabi,”
24
                  Defendants.
25

26

27

28
     Case 2:17-cr-00661-DMG Document 1096 Filed 06/24/21 Page 2 of 20 Page ID #:22476



 1           Plaintiff United States of America, by and through its counsel

 2     of record, the Acting United States Attorney for the Central District

 3     of California and Assistant United States Attorneys Kristen A.

 4     Williams, Cathy J. Ostiller, and Alexander C.K. Wyman, hereby files

 5     its opposition to defendant MIRALI ZARRABI, M.D.’s (“ZARRABI”) in

 6     camera and under seal ex parte application for what the government

 7     presumes are subpoenas duces tecum.         To the extent that ZARRABI seeks

 8     to use the requested subpoenas pursuant to Rule 17 of the Federal

 9     Rules of Criminal Procedure as discovery requests, the government

10     objects to such subpoenas as an improper use of Rule 17 and asks the

11     Court to deny ZARRABI’s request.       Alternatively, if the Court grants

12     the requested subpoenas and to the extent any such subpoena seeks

13     documents from a federal agency, the government asks that the U.S.

14     Attorney’s Office be allowed to consult with any such federal

15     agency’s representative about compliance with the subpoena.

16     ///

17     ///

18     ///

19

20

21

22

23

24

25

26

27

28

                                               2
     Case 2:17-cr-00661-DMG Document 1096 Filed 06/24/21 Page 3 of 20 Page ID #:22477



 1           This opposition is based upon the attached memorandum of points

 2     and authorities, the attached Declaration of Cathy J. Ostiller, the

 3     files and records in this case, and such further evidence and

 4     argument as the Court may permit.

 5

 6      Dated: June 24, 2021                Respectfully submitted,

 7                                          TRACY L. WILKISON
                                            Acting United States Attorney
 8
                                            SCOTT M. GARRINGER
 9                                          Assistant United States Attorney
                                            Chief, Criminal Division
10

11                                                /s/
                                            KRISTEN A. WILLIAMS
12                                          CATHY J. OSTILLER
                                            ALEXANDER C.K. WYMAN
13                                          Assistant United States Attorneys
14                                          Attorneys for Plaintiff
                                            UNITED STATES OF AMERICA
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               3
     Case 2:17-cr-00661-DMG Document 1096 Filed 06/24/21 Page 4 of 20 Page ID #:22478



 1                                   TABLE OF CONTENTS

 2     DESCRIPTION                                                                 PAGE

 3     Contents

 4     MEMORANDUM OF POINTS AND AUTHORITIES................................1

 5     I.    INTRODUCTION...................................................1

 6     II.   ARGUMENT.......................................................2

 7           A.   The Government Has Standing to Oppose ZARRABI’s
                  Request...................................................2
 8
             B.   General Requirements for a Rule 17 Subpoena...............5
 9
             C.   A Rule 17(c) Subpoena Cannot Be Used To Seek Discovery....6
10
             D.   Subpoenas Obtained Ex Parte and Under Seal Should Be
11                Disclosed for Evaluation.................................10
12           E.   The Requested Subpoenas and Related Materials Should
                  Be Unsealed and Disclosed to the Prosecution Team and
13                Investigating Agents.....................................11
14     III. CONCLUSION....................................................12
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               i
     Case 2:17-cr-00661-DMG Document 1096 Filed 06/24/21 Page 5 of 20 Page ID #:22479



 1                                  TABLE OF AUTHORITIES

 2     DESCRIPTION                                                                PAGE
 3     Federal Cases
 4     Bowman Dairy Co. v. United States,
         341 U.S. 214 (1951) ......................................... 6, 7
 5
       Brady v. Maryland,
 6       373 U.S. 83 (1963)     ......................................... 8, 10
 7     Giglio v. United States,
 8       405 U.S. 150 (1972) ........................................ 8, 10

 9     In re Grand Jury,
         619 F.2d 1022 (3d Cir. 1980)       ................................... 3
10
       United States v. Beckford,
11       964 F. Supp. 1010 (E.D. Va. 1997)         ...................... 9, 10, 11

12     United States v. Bran,
         2013 WL 1193338 (E.D. Va. Mar. 22, 2013)         ...................... 10
13
       United States v. Cuthbertson,
14       651 F.2d 189 (3d Cir. 1981)       .................................... 8

15     United States v. Eden,
         659 F.2d 1376 (9th Cir. 1981)       .................................. 3
16
       United States v. Fields,
17       663 F.2d 880 (9th Cir. 1981)       ................................... 8
18     United States v. Henthorn,
         931 F.2d 29 (9th Cir. 1991)       ................................... 10
19
       United States v. Hughes,
20       895 F.2d 1135 (6th Cir. 1990)       ............................... 4, 8
21     United States v. Jenkins,
         895 F. Supp. 1389 (D. Haw. 1995)          ........................... 4, 11
22
       United States v. MacKey,
23
         647 F.2d 898 (9th Cir. 1981)       ................................... 7
24
       United States v. Nixon,
25       418 U.S. 683 (1974) ....................................... passim

26     United States v. Noriega,
         764 F. Supp. 1480 (S.D. Fla. 1991)         ............................. 5
27
       United States v. Orena,
28       883 F. Supp. 849 (E.D.N.Y. 1995)          ............................... 4

                                              ii
     Case 2:17-cr-00661-DMG Document 1096 Filed 06/24/21 Page 6 of 20 Page ID #:22480



 1                           TABLE OF AUTHORITIES (CONTINUED)

 2     DESCRIPTION                                                                 PAGE

 3     United States v. Raineri,
         670 F.2d 702 (7th Cir. 1982)       ................................... 3
 4
       United States v. Reed,
 5       726 F.2d 570 (9th Cir. 1984)       ................................... 7
 6     United States v. Richardson,
         607 F.3d 357 (4th Cir. 2010)       ................................... 7
 7
       United States v. Ruedlinger,
 8       172 F.R.D. 453 (D. Kan. 1997)       .................................. 3
 9     United States v. Segal,
10       276 F. Supp. 2d 896 (N.D. Ill. 2003)        ........................... 4
       United States v. Smith,
11
         245 F.R.D. 605 (N.D. Ohio 2007)       ................................ 4
12
       United States v. Vasquez,
13       258 F.R.D. 68 (E.D.N.Y. 2009)       .................................. 4

14     United States v. Whittig,
         250 F.R.D. 548 (D. Kan. 2008)       .................................. 5
15
       Federal Statutes
16
       18 U.S.C. § 3500 ............................................... 8, 9
17     28 U.S.C. § 516 ................................................ 2, 3
18     Other Authorities
       Fed. R. Crim. P. 1 ................................................ 3
19
       Fed. R. Crim. P. 16 ............................................ 6, 7
20     Fed. R. Crim. P. 17 .......................................... passim
21     Fed. R. Crim. P. 26.2 ............................................. 8

22

23

24

25

26

27

28

                                             iii
     Case 2:17-cr-00661-DMG Document 1096 Filed 06/24/21 Page 7 of 20 Page ID #:22481



 1                        MEMORANDUM OF POINTS AND AUTHORITIES

 2     I.    INTRODUCTION

 3           Defendant MIRALI ZARRABI, M.D. (“ZARRABI”), along with defendant

 4     Julian Omidi and two corporate entities, has been charged with

 5     participating in a wide-ranging fraud scheme conducted by the network

 6     of entities collectively known as “GET THIN,” primarily through the

 7     sleep study program for which ZARRABI served as the interpreting

 8     physician.    The charges against ZARRABI largely stem from his failure

 9     to review or interpret sleep study reports that he permitted to be e-

10     signed on his behalf.     These reports were falsified and submitted to

11     insurance companies in support of requests for approval and millions

12     of dollars in claims for GET THIN’s sleep studies, Lap-Band

13     surgeries, and continuous positive airway pressure (“CPAP”) devices.

14     ZARRABI has been released on bond, and trial is currently scheduled

15     for September 21, 2021, before this Court.

16           On June 17, 2021, ZARRABI filed under seal and in camera an ex

17     parte application for leave to file what appears to be three
18     documents.    (See Dkt. 1085 (Notice of Manual Filing re: ex parte
19     application).)    The government does not know what the three documents

20     are, but based on prior experience with such filings by criminal

21     defense counsel in this District, and by ZARRABI’s counsel in

22     particular in at least one other case in this District, the

23     government presumes that the three documents are trial subpoenas

24     issued pursuant to Federal Rule of Criminal Procedure 17.           (See

25     Declaration of Cathy J. Ostiller (“Ostiller Decl.”), attached hereto,

26     ¶ 2; United States v. Gabaee, CR 18-00331-GW, Dkt. 86 (Notice of

27     Manual Filing), 87 (government’s opposition), 108 (Notice of Manual

28     Filing), 109 (government’s opposition).)         The government asked
     Case 2:17-cr-00661-DMG Document 1096 Filed 06/24/21 Page 8 of 20 Page ID #:22482



 1     defense counsel if the documents were, in fact, Rule 17 subpoenas,

 2     but defense counsel refused to say, noting that “under the local

 3     rules, we cannot disclose the nature of the filing.”          (Ostiller Decl.

 4     ¶ 3.)    Defense counsel also declined to identify the Local Rule(s) on

 5     which she was relying, noting that she could not do so “without

 6     revealing the nature of the filing.”        (Id.)

 7             In an abundance of caution, the government now files this

 8     opposition to ZARRABI’s ex parte application to provide authority to

 9     assist the Court in evaluating whether ZARRABI’s under seal, in

10     camera filing and the presumed Rule 17 subpoenas are appropriate.                To
11     the extent ZARRABI seeks to use the presumed subpoenas as discovery
12     requests, the government objects to such subpoenas as an improper use
13     of Rule 17 and asks the Court to deny ZARRABI’s request for these
14     subpoenas.    Alternatively, if the Court grants the presumed request
15     for subpoenas and to the extent any such subpoena seeks documents
16     from a federal agency, the government asks that the U.S. Attorney’s
17     Office be allowed to consult with any such federal agency’s
18     representative about compliance with the subpoena.
19     II.     ARGUMENT

20              A.   The Government Has Standing to Oppose ZARRABI’s Request

21             As noted above, ZARRABI filed his presumed request for the

22     subpoenas under seal and in camera, and thus, the government does not

23     know the identity of the individuals or entities to which the

24     subpoenas are directed (if the documents are, in fact, subpoenas).

25     If any subpoena is directed to a federal agency, the government has

26     standing to oppose the issuance of such subpoena.          The Acting United

27     States Attorney is the authorized representative of the United States

28     and has authority to quash or oppose improper subpoenas issued to

                                               2
     Case 2:17-cr-00661-DMG Document 1096 Filed 06/24/21 Page 9 of 20 Page ID #:22483



 1     employees of the United States.       See 28 U.S.C. § 516 (“[T]he conduct

 2     of litigation in which the United States, an agency, or officer

 3     thereof is a party, or is interested . . . is reserved to officers of

 4     the Department of Justice, under the direction of the Attorney

 5     General.”); Fed. R. Crim. P. 1(b)(1)(B) (“‘Attorney for the

 6     government’ means . . . a United States attorney or an authorized

 7     assistant.”).    When a federal government employee is subpoenaed, the

 8     U.S. Attorney’s Office is the appropriate entity to appear on behalf

 9     of the agency in court.      The role of the U.S. Attorney’s Office in

10     this regard has been recognized by the courts.         See, e.g., United

11     States v. Eden, 659 F.2d 1376, 1381 (9th Cir. 1981) (allowing the
12     government, i.e., the U.S. Attorney’s Office, to move to quash a
13     defense subpoena served on the Department of Education); United
14     States v. Ruedlinger, 172 F.R.D. 453, 455, 457 (D. Kan. 1997)
15     (allowing the government, i.e., the U.S. Attorney’s Office, to move
16     to quash defense subpoenas served on Internal Revenue Service and
17     Federal Bureau of Investigation employees).
18           To the extent these presumed subpoenas are issued to a third
19     party, including a government witness, a non-federal law enforcement

20     agency, or an individual or entity connected in some way to a

21     government witness, the government still has standing to be heard as

22     to whether the subpoenas are appropriate.         A party to a criminal case

23     “has standing to move to quash a subpoena addressed to another if the

24     subpoena infringes upon the movant’s legitimate interests.”            United

25     States v. Raineri, 670 F.2d 702, 712 (7th Cir. 1982) (citing In re

26     Grand Jury, 619 F.2d 1022, 1027 (3d Cir. 1980)).          Federal courts have

27     recognized the government’s legitimate interest in quashing a

28     defendant’s subpoena based upon preventing an undue lengthening of

                                               3
 Case 2:17-cr-00661-DMG Document 1096 Filed 06/24/21 Page 10 of 20 Page ID #:22484



 1   the trial, undue harassment of a witness, and prejudicial over-

 2   emphasis on a witness’s credibility.      See, e.g., id.; United States

 3   v. Segal, 276 F. Supp. 2d 896, 900 (N.D. Ill. 2003); United States v.

 4   Orena, 883 F. Supp. 849, 869 (E.D.N.Y. 1995); United States v.

 5   Jenkins, 895 F. Supp. 1389, 1393 (D. Haw. 1995).

 6        Here, the government has standing based on its legitimate

 7   interest in preventing undue harassment of government witnesses and

 8   in ensuring the proper and efficient resolution of ZARRABI’s trial in

 9   this matter.   See, e.g., United States v. Hughes, 895 F.2d 1135,

10   1145-46 (6th Cir. 1990) (district court properly granted government’s
11   motion to strike Rule 17(c) subpoena to third party for
12   pharmaceutical invoices “on the grounds that the requested documents
13   were not relevant or admissible at trial, that the defendant was
14   engaging in a ‘fishing expedition,’ and that the subpoena was
15   oppressive and unreasonable”); United States v. Vasquez, 258 F.R.D.
16   68, 71-72 (E.D.N.Y. 2009) (finding that the government had standing
17   to challenge the defendant’s subpoena to county police department
18   based in part on the fact that the government had a legitimate
19   interest in preventing the defendant from using a subpoena to obtain

20   discovery materials that would otherwise be protected from

21   disclosure); United States v. Smith, 245 F.R.D. 605, 611 (N.D. Ohio

22   2007) (finding that the government had standing to challenge the

23   defendant’s subpoena to a Catholic Diocese for records of a Diocese

24   Bishop where the Bishop was a government witness); Jenkins, 895 F.

25   Supp. at 1391, 1393 (government had standing to move to quash

26   subpoena for medical records of alleged rape victim based on

27   government’s interest in protecting victim against harassment).

28

                                           4
 Case 2:17-cr-00661-DMG Document 1096 Filed 06/24/21 Page 11 of 20 Page ID #:22485



 1        Furthermore, standing is really a “non-issue” because the Court

 2   has a separate and independent “‘interest in preserving the proper

 3   procedure prescribed by the Rules of Criminal Procedure, irrespective

 4   of the desires of the parties.’”      United States v. Whittig, 250

 5   F.R.D. 548, 551 (D. Kan. 2008) (citations omitted).         “The Court must

 6   ensure that Rule 17(c) does not become a means of conducting general

 7   discovery, which is not permitted in criminal cases.”         Id.

 8         B.    General Requirements for a Rule 17 Subpoena

 9        Rule 17 of the Federal Rules of Criminal Procedure provides for

10   the issuance of subpoenas to compel the testimony of witnesses at

11   criminal proceedings and the production of evidentiary documents.

12   Fed. R. Crim. P. 17.    However, a subpoena duces tecum issued under

13   Rule 17 has a limited purpose:     to procure evidence that will be

14   introduced at the attendant proceeding, usually trial.         United States

15   v. Nixon, 418 U.S. 683, 698-99 (1974).
16        In Nixon, the Supreme Court held that the proponent of the
17   subpoena must “clear three hurdles: (1) relevancy; (2) admissibility;
18   (3) specificity.”   Id. at 700.    As courts have noted, the failure to
19   show relevance, admissibility, and specificity indicates the

20   requested Rule 17 subpoena is an impermissible fishing expedition.

21   See, e.g., United States v. Noriega, 764 F. Supp. 1480, 1493 (S.D.

22   Fla. 1991) (“If the moving party cannot reasonably specify the

23   information contained or believed to be contained in the documents

24   sought but merely hopes that something useful will turn up, this is a

25   sure sign that the subpoena is being misused.”).

26        Nixon further provides that, even upon a showing that the

27   subpoena seeks relevant, admissible, and specific evidence, if the

28   subpoenaing party requests pre-trial production, a court must also

                                           5
 Case 2:17-cr-00661-DMG Document 1096 Filed 06/24/21 Page 12 of 20 Page ID #:22486



 1   consider whether the materials are “(2) . . . not otherwise

 2   procurable reasonably in advance of trial by exercise of due

 3   diligence; (3) that the party cannot properly prepare for trial

 4   without such production and inspection in advance of trial and that

 5   the failure to obtain such inspection may tend unreasonably to delay

 6   the trial; and (4) that the application is made in good faith and is

 7   not intended as a general ‘fishing expedition.’”        Nixon, 418 U.S. at

 8   699-700.

 9        It is clear that Rule 17(c) requires a showing of relevancy,

10   admissibility, and specificity to support a subpoena for documents.

11   Rule 17(c)(2) allows the Court to consider a motion to quash if the

12   subpoena is unreasonable or oppressive.       Upon the filing of a motion

13   to quash, it is the defendant’s burden to show the requested

14   documents are relevant and admissible and the request is sufficiently

15   specific.   Nixon, 418 U.S. at 700.       As discussed more fully below,

16   ZARRABI cannot meet his burden if the presumed subpoenas are for a
17   purpose beyond the scope of Rule 17, such as to gather “discovery”
18   information.   If the subpoenas are nothing more than “fishing
19   expeditions,” they are unreasonable and oppressive and should not be

20   issued.

21         C.    A Rule 17(c) Subpoena Cannot Be Used To Seek Discovery

22        Courts have long held that, given the detailed rules set forth

23   in Rule 16 of the Federal Rules of Criminal Procedure regarding the

24   government’s disclosure obligations before and during trial, a

25   defendant may not circumvent Rule 16 by seeking broader discovery

26   through the use of Rule 17(c) subpoenas.       As the Supreme Court long

27   ago made clear in Bowman Dairy Co. v. United States, “[i]t was not

28   intended by Rule 16 to give a limited right of discovery, and then by

                                           6
 Case 2:17-cr-00661-DMG Document 1096 Filed 06/24/21 Page 13 of 20 Page ID #:22487



 1   Rule 17 to give a right of discovery in the broadest terms. . . .

 2   Rule 17(c) was not intended to provide an additional means of

 3   discovery.”   341 U.S. 214, 220 (1951).      As a result, Rule 17(c)

 4   subpoenas in general are not proper if “intended as a general

 5   ‘fishing expedition.’”    Nixon, 418 U.S. at 700.      “[Rule 17’s] chief

 6   innovation was to expedite the trial by providing a time and place

 7   before trial for the inspection of the subpoenaed materials.”          Bowman

 8   Dairy, 341 U.S. at 220.    Therefore, any attempt to justify a subpoena

 9   as a method in order to obtain documents and objects “material to

10   preparing the defense” pursuant to Rule 16(a)(1)(E)(i), is to no

11   avail.

12        The Ninth Circuit in United States v. Reed, 726 F.2d 570, 577

13   (9th Cir. 1984), determined the district court properly quashed a
14   Rule 17 subpoena where the defendant had sought entire arson
15   investigation files, not specific documents.        The Reed court stated,
16   “Rule 17(c) was not intended as a discovery device, or to ‘allow a
17   blind fishing expedition seeking unknown evidence.’”         Id. (quoting
18   United States v. MacKey, 647 F.2d 898, 901 (9th Cir. 1981)).          The
19   Reed court also commented that the defendant did not establish

20   relevance or admissibility of the subpoenaed files.         The instant

21   subpoena, like the one in Reed, may seek a large swath of documents

22   (such as an employee’s personnel file), not specific records.          If the

23   subpoena does seek a large variety of documents, it is unclear how

24   such an array of documents would be admissible.        See id.; see also

25   United States v. Richardson, 607 F.3d 357, 368 (4th Cir. 2010)

26   (“[T]he subpoena duces tecum is not intended to provide a means of

27   pretrial discovery . . . .”).

28        The Ninth Circuit does not stand alone in quashing Rule 17

                                           7
 Case 2:17-cr-00661-DMG Document 1096 Filed 06/24/21 Page 14 of 20 Page ID #:22488



 1   subpoenas in those instances where a subpoena goes beyond those

 2   limited Nixon circumstances.     Subpoenas seeking pre-trial discovery

 3   such as material otherwise governed by the Jencks Act, Brady v.

 4   Maryland, 373 U.S. 83 (1963), and Giglio v. United States, 405 U.S.

 5   150 (1972), are routinely quashed.        See, e.g., Nixon, 418 U.S. at 701

 6   (“Generally, the need for evidence to impeach witnesses is

 7   insufficient to require its production in advance of trial.”); United

 8   States v. Fields, 663 F.2d 880, 881 (9th Cir. 1981) (where

 9   defendant’s purpose for seeking Rule 17(c) subpoena was to obtain

10   impeachment material, subpoena was improper); Hughes, 895 F.2d at

11   1145-46 (finding a Rule 17(c) subpoena to a third party for
12   impeachment material improper); United States v. Cuthbertson, 651
13   F.2d 189, 195 (3d Cir. 1981) (Rule 17(c) subpoenas not available to
14   obtain exculpatory (Brady) material in possession of prosecution or
15   hearsay evidence that could only be used for impeachment); see also
16   Fed. R. Crim P. 17(h) (precluding from production via Rule 17
17   subpoena a witness’s prior statements, which are governed by Rule
18   26.2 and the Jencks Act, 18 U.S.C. § 3500).
19          ZARRABI has the burden to establish admissibility of the

20   materials, the relevance of the materials sought by the subpoena, and

21   that the subpoena request is a specific one.        Nixon, 418 U.S. at 700.

22   Failure to establish any one of the elements specifically makes

23   quashing the subpoena appropriate.        Information in the possession,

24   custody, and control of the government that falls under its Brady or

25   Giglio disclosure obligations is not the type of material a Rule

26   17(c) subpoena was designed to reach.       See Cuthbertson, 651 F.2d at

27   195.

28

                                           8
 Case 2:17-cr-00661-DMG Document 1096 Filed 06/24/21 Page 15 of 20 Page ID #:22489



 1        Finally, if the information sought is actually an attempt to

 2   gain “discovery” that could potentially be disclosed in the discovery

 3   process, ZARRABI has not shown the information is not otherwise

 4   reasonably procurable in advance of trial, one of the Nixon

 5   components.   Nixon, 418 U.S. at 699.      In United States v. Beckford,

 6   964 F. Supp. 1010 (E.D. Va. 1997), the district court issued 12

 7   subpoenas ex parte and under seal.        The government challenged seven

 8   of the subpoenas because, the government argued, they sought pre-

 9   trial discovery.   The court acknowledged that “[t]he Government

10   correctly notes that a Rule 17(c) subpoena duces tecum is improper

11   where it calls for the production of Brady, Jencks, or Giglio

12   material.”    Id. at 1031.   As the court noted, materials subject to
13   disclosure in discovery would not be materials the Nixon Court
14   described as “not otherwise procurable reasonably in advance of
15   trial.”   Id. at 1032.
16        In another case in this District, United States v. Norris, CR
17   12-450-JFW, involving a defendant’s attempt to improperly use Rule 17
18   as a discovery tool, the Honorable John F. Walter, United States
19   District Judge, issued an order denying an ex parte application

20   requesting the issuance of the improper subpoenas.         (See United

21   States v. Norris, CR 12-450-JFW, Dkt. 28.)       In that case, defendant

22   sought “entire categories of documents instead of specific documents”

23   and made no showing of the relevancy of the requested documents.

24   (Id. at 2.)   Such requests constituted discovery requests, and were

25   not appropriate under Rule 17.     As such, that defendant’s application

26   for the issuance of subpoenas was denied.       (Id.)

27        Similarly, in United States v. Roach, et al., CR 12-165-PSG,

28   also involving a defendant’s attempt to improperly use Rule 17

                                           9
 Case 2:17-cr-00661-DMG Document 1096 Filed 06/24/21 Page 16 of 20 Page ID #:22490



 1   subpoenas, the Honorable Philip S. Gutierrez, Chief United States

 2   District Judge, granted the United States’ motion to quash the

 3   subpoenas as an improper use of Rule 17.       (See United States v.

 4   Roach, et al., CR 12-165-PSG, Dkt. 42, 49.)       In that case, as here,

 5   the defendant filed his subpoena requests under seal and in camera.

 6   Without knowing the identities of the entities to be served with

 7   subpoenas or the nature of the documents sought by the subpoenas, the

 8   government moved to quash the subpoenas to the extent they were

 9   improper under Rule 17, and the district court granted the

10   government’s motion.    (Id.)

11        In the instant case, ZARRABI’s subpoena requests may implicate
12   pre-trial discovery materials, including Brady/Giglio requests.
13   Clearly, there is a process in place for ZARRABI to obtain his
14   discovery.   If the subpoena is for a law enforcement officer or
15   government employee witness and the subject of the subpoena is going
16   to be called as a government witness at trial, the subpoena may be
17   unnecessary as government trial counsel may have already requested or
18   may request a review of records as part of the government’s
19   obligations under Giglio and United States v. Henthorn, 931 F.2d 29

20   (9th Cir. 1991).

21        If ZARRABI’s presumed request for subpoenas is an attempt to

22   obtain otherwise discoverable materials, then the request should be

23   denied.

24         D. Subpoenas Obtained Ex Parte and Under Seal Should Be
              Disclosed for Evaluation
25

26        Ex parte (in camera) procedure with respect to the issuance of

27   pre-trial subpoenas is authorized only in “exceptional

28   circumstances.”    Beckford, 964 F. Supp. at 1030; see also United

                                          10
 Case 2:17-cr-00661-DMG Document 1096 Filed 06/24/21 Page 17 of 20 Page ID #:22491



 1   States v. Bran, 2013 WL 1193338, at *2 (E.D. Va. Mar. 22, 2013).

 2   “[A] party seeking to proceed ex parte will have to meet a heavy

 3   burden to proceed in that fashion.”      Beckford, 964 F. Supp. at 1030.

 4   “Ordinarily, ex parte procedure will be unnecessary and thus

 5   inappropriate.”    Id.

 6        In this case, ZARRABI – ex parte, under seal, and with no notice

 7   to the government – appears to be seeking subpoenas to or related to

 8   government witnesses.    In doing so, ZARRABI has effectively prevented

 9   the government from challenging these subpoenas in a precise and

10   helpful manner before the Court.      To the extent ZARRABI contends that

11   disclosing his application for subpoenas would unfairly reveal his

12   trial strategy, the government requests that only the subpoenas

13   themselves be disclosed to allow argument and proper resolution of

14   this matter.    Cf. id. (“In most instances, it will not be necessary

15   to disclose trial strategy, divulge witnesses or work product, or
16   implicate a privacy right merely to make the application for issuance
17   of a pre-trial subpoena duces tecum.      And, a party seeking to proceed
18   ex parte will have to meet a heavy burden to proceed in that
19   fashion.”).

20            E.   The Requested Subpoenas and Related Materials Should Be
                   Unsealed and Disclosed to the Prosecution Team and
21                 Investigating Agents

22        The government also respectfully requests that this Court unseal

23   the in camera request so that the assigned trial attorneys and

24   investigating agents are able to participate in any further

25   proceedings relating to the presumed subpoenas.1        In the alternative,

26

27        1 Moreover, Rule 17(c) contemplates that both parties should be
     allowed access to documents produced in response to a subpoena. See
28   Fed. R. Crim. P. 17(c) (“When the items arrive, the court may permit
                                             (footnote cont’d on next page)
                                       11
 Case 2:17-cr-00661-DMG Document 1096 Filed 06/24/21 Page 18 of 20 Page ID #:22492



 1   if the matter is permitted to remain under seal and in camera, then

 2   the government requests that an Assistant United States Attorney who

 3   is not affiliated with the prosecution of this matter – and who would

 4   remain walled off from the trial team – be allowed to participate in

 5   litigation of this matter and be served with any reply filed to the

 6   government’s opposition to ZARRABI’s presumed in camera and under

 7   seal request for Rule 17 subpoenas.

 8   III. CONCLUSION

 9        For the foregoing reasons, the government respectfully requests

10   that this Court deny ZARRABI’s presumed request for the issuance of

11   Rule 17 subpoenas or, in the alternative, to the extent any such

12   subpoena seeks documents from a federal agency, permit the U.S.

13   Attorney’s Office to consult with any such federal agency’s

14   representative about compliance with the subpoena.

15

16

17

18

19

20

21

22

23

24

25

26   the parties and their attorneys to inspect all or part of them.”
     (emphasis added)); see also Jenkins, 895 F. Supp. at 1395 (holding
27   that the court erred in failing to permit the government to examine
     the documents produced in response to the subpoenas ahead of trial).
28   Accordingly, the Court should allow the government to inspect any
     documents produced in response to these presumed subpoenas.
                                       12
 Case 2:17-cr-00661-DMG Document 1096 Filed 06/24/21 Page 19 of 20 Page ID #:22493



 1                       DECLARATION OF CATHY J. OSTILLER

 2         I, Cathy J. Ostiller, declare and state as follows:

 3         1.   I am an Assistant United States Attorney (“AUSA”) for the

 4   Central District of California.      Together with AUSAs Kristen A.

 5   Williams and Alexander C.K. Wyman, I represent the government in

 6   United States v. Julian Omidi, et al., CR 17-00661(A)-DMG.          I make

 7   this declaration in support of the Government’s Opposition to

 8   Defendant Mirali Zarrabi, M.D.’s In Camera and Under Seal Application

 9   For Presumed Subpoenas Duces Tecum.

10         2.   Based on my experience prosecuting criminal cases in this

11   District, I am aware that criminal defense counsel often submit,

12   shortly in advance of trial, under seal and in camera requests for

13   issuance of subpoenas pursuant to Federal Rule of Criminal Procedure
14   17.   Based on my conversations with my colleagues, AUSAs Williams and
15   Wyman, I am aware that they also are familiar with this practice from
16   their own experiences prosecuting criminal cases in this District.
17         3.   On June 22, 2021, I emailed Ivy Wang, Esq., counsel for
18   defendant Mirali Zarrabi, M.D. (“ZARRABI”), and her co-counsel,
19   Thomas O’Brien, Esq., Jennie Wang VonCannon, Esq., and David Carroll,

20   Esq., and asked if the ex parte application that Ms. Wang had filed

21   under seal and in camera on June 17, 2021 was for Rule 17 subpoenas.

22   In her response that same day, Ms. Wang refused to say, noting that

23   “[w]e would [say], but it appears that, under the local rules, we

24   cannot disclose the nature of the filing.”       She also apologized and

25   said that “we sincerely do not mean to be difficult.”         On June 23,

26   2021, I asked Ms. Wang if she could identify the Local Rule(s) on

27   which she was relying.    In response that same day, she declined,

28
 Case 2:17-cr-00661-DMG Document 1096 Filed 06/24/21 Page 20 of 20 Page ID #:22494



 1   noting that “[u]nfortunately I don’t think we can without revealing

 2   the nature of the filing.”

 3           I declare under penalty of perjury under the laws of the United

 4   States of America that the foregoing is true and correct and that

 5   this declaration is executed at Los Angeles, California, on June 24,

 6   2021.

 7

 8
                                               CATHY J. OSTILLER
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           2
